Citation Nr: 1244251	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran had active service from September 1958 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO rating decision that, in pertinent part, denied service connection for asbestosis and for bilateral hearing loss.  

In Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Here, as in Tyrues, VA separately adjudicated the Veteran's asbestosis and pneumonia claims.  The Veteran only appealed the November 2009 RO decision insofar as the claim for service connection for asbestosis was denied.  As such, under the unique circumstances of this case, only a claim of service connection for asbestosis, rather than for a lung disability generally, is before the Board.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's current asbestosis had its onset during active service.  


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for asbestosis.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre- service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. At 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran contends that he has asbestosis that is related to service.  He specifically maintains that he incurred asbestosis as a result of exposure to asbestos while serving as an aircraft maintenance technician during service.  He reports that he worked on aircraft with asbestos brake linings, heat shields, and other resistant components.  The Veteran indicates that he was solely exposed to asbestos while serving in the Air Force.  

As noted above, the Veteran had active service from September 1958 to September 1974.  A DD Form 214 for a period of active duty from September 1974 to September 1978 lists the Veteran's primary occupational specialty as a logistics plans technician and his secondary occupational specialty an aircraft maintenance technician.  The Veteran's service personnel records are not of record.  His DD Form 214 for a period of active duty from September 1974 to September 1978, as well as his service treatment records, do not specifically demonstrate that he was exposed to asbestos as part of his duties.  The Board notes, however, that a November 2009 RO decision indicates that the military service had determined that a service member with a job title of an aircraft maintenance technician most likely had minimal exposure to asbestos.  In light of the Veteran's service as an aircraft maintenance technician in the Air Force, his credible contentions regarding in-service exposure to asbestos, and the conclusion by the RO that he did have at least minimal exposure to asbestos, the Board will address the Veteran's claim, for the limited purposes of this decision, as though he had some asbestos exposure during service.  

The Board notes that even assuming the Veteran definitively was exposed to asbestos in service, mere exposure to a potentially harmful agent alone is not all that is needed for eligibility for VA disability benefits.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between the current disability and exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of asbestosis.  Such records do show treatment for upper respiratory infections on several occasions.  

Post-service private and VA treatment records show treatment for disorders, including variously diagnosed respiratory disorders such as asbestosis.  

A March 2008 report from C. L. John, M.D., of Southwest Pulmonary Associates, reflects that the Veteran was seen for an evaluation of shortness of breath and a persistent cough.  Dr. Long indicated that the Veteran was a retired Air Force mechanic and a construction worker.  It was noted that the Veteran reported that he had suffered from shortness of breath since approximately 1985 when he returned to Arkansas after having spent 23 years in the military.  The impression included probably asbestosis based on the Veteran's industrial history, an appropriate latency period, and an abnormal chest X-ray; recurrent bronchitis; and a persistent cough possibly due to either recurrent bronchitis with reactive airways disease or aggravated by an ace inhibitor, Lisonopril.  

A May 2008 treatment report from Southwest Pulmonary Associates notes that the Veteran was seen with a primary complaint of a persistent productive cough.  The examiner reported that the Veteran's recent bronchoscopy was reviewed and that it was explained to him that no definitive diagnosis or pathological evidence of asbestos was noted.  The examiner indicated that the Veteran was advised, however, that based on the pulmonary function tests and a chest X-ray, he did indeed have asbestosis.  The assessment was shortness of breath, asbestosis, and chronic bronchitis.  

A June 2008 chest X-ray report from Southwest Pulmonary Associates indicates that the Veteran had a work history of asbestos exposure.  As to an impression, the examiner stated that given the Veteran's history of asbestos exposure and the appropriate latent period, he did have parenchymal changes which were within a reasonable degree of medical certainty diagnostic of a history of asbestos exposure and underlying asbestosis.  

A July 2008 treatment report from Reinhart Family Healthcare, PLLC, relates an impression that included chronic bronchitis and asbestosis.  

An August 2008 treatment report from Southwest Pulmonary Associates relates an assessment that included a cough and asbestosis.  

An August 2008 VA respiratory examination report indicates that the Veteran's claims file was reviewed.  The examiner indicated that the Veteran had active service from 1958 to 1978 and that the RO stated that he had minimal asbestos exposure.  The Veteran reported that after his period of service in 1978, he did some sheet metal work for two years until 1980.  He stated that he worked for several years at an Air National Guard base in maintenance and that he did some painting and very minimal plumbing.  The Veteran indicated that he started having shortness of breath in 2008.  It was noted that the Veteran was referred to a pulmonary specialist (Dr. John) and that he was diagnosed with asbestosis and bronchitis.  The Veteran indicated that he had a chronic productive cough with sinus drainage.  He reported that he quit smoking in 1984.  The impression was obstructive lung disease with asbestosis.  The examiner commented that after a review of the service treatment records, the medical history and a physical examination, the Veteran did not have asbestos lung disease due to a lack of radiographic findings.  The examiner stated that the Veteran did have obstructive lung disease.  

The Board observes that private treatment reports from Dr. Long, Southwest Pulmonary Associates, and the Reinhart Family Healthcare, PLLC, all show that the Veteran has been diagnosed with asbestosis.  The Board notes that the VA examiner, pursuant to the August 2008 VA respiratory examination, indicated that the Veteran did not have asbestos lung disease due to a lack of radiographic findings.  The Board observes, however, that the diagnoses provided by the examiner actually included asbestosis.  Therefore, given the evidence of record, the Board must conclude that the Veteran currently has asbestosis.  As the Veteran was exposed to asbestos in service, and he has been diagnosed with asbestosis, the Board concludes that the Veteran's asbestosis is due to or the result of in-service asbestos exposure.  As discussed in the introduction, the Board is solely addressing the issue of entitlement to service connection for asbestosis.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  

Therefore, after considering all the evidence and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has asbestosis that had its onset during his period service.  Asbestosis was incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  


ORDER

Service connection for asbestosis is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for bilateral hearing loss.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically maintains that he was exposed to noise from working around jet aircraft during service. The Veteran essentially maintains that he had bilateral hearing loss during service and since service.  

As noted above, the Veteran had active service from September 1958 to September 1974.  A DD Form 214 for a period of active duty from September 1974 to September 1978 lists the Veteran's primary occupational specialty as a logistics plans technician and his secondary occupational specialty an aircraft maintenance technician.  

The Board notes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Such records do show treatment for otitis externa of the left ear in July 1980.  Additionally, on a medical history form at the time of the March 1978 separation examination, the Veteran checked that he had hearing loss.  The reviewing examiner did not refer to any disabilities.  The objective March 1978 separation examination report notes that the Veteran reported a slight hearing loss since entering the Air Force.  It was reported that all hearing evaluations were within normal limits.  

Post-service private and VA treatment records show treatment for multiple disorders, including possible bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  

An October 2009 VA audiological examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had military noise exposure from working around jet aircraft.  He stated that he did use hearing protection.  The Veteran indicated that he had post-service occupational noise exposure from working as a wood carpenter.  He stated that he did not use hearing protection as a wood carpenter because the noise was not consistent.  The Veteran reported that he had a history of ear surgery, ear infections, and frequent stuffy ears.  He indicated that a pressure equalization tube was placed in his right ear four months earlier.  

The diagnoses were slight to mild sensorineural hearing loss from 250 to 750 Hertz, rising to within normal limits from 1000 to 2000 Hertz, and then sloping to a moderately severe sensorineural hearing loss from 3000 to 8000 Hertz, in the right ear, and hearing within normal limits from 250 to 2000 Hertz, sloping to a moderate to severe sensorineural hearing loss from 3000 to 8000 Hertz, in the left ear.  The examiner indicated that the Veteran's hearing was within normal limits for both ears at the time of his discharge from service.  The examiner stated that the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations indicates that hearing levels of 0 to 20 decibels are normal.  The examiner reported that the Veteran did not have any thresholds higher than 20 decibels at the time of his discharge from service.  The examiner commented that, therefore, the Veteran's hearing loss was not related to his military service.  

The Board observes that the examiner did not acknowledge and discuss the Veteran's reports that he suffered from bilateral hearing loss during and since service.  Additionally, the examiner solely indicated that the Veteran bilateral hearing loss was not related to his period of service because his hearing was normal at the time of his (March 1978) separation examination. The Board notes, however, that in regard to a claim of entitlement to service connection for hearing loss, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).   

Therefore, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral hearing loss.  Such an examination should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing problems.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss since August 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since August 2010 should be obtained.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

3.  Schedule the Veteran for a VA examination to determine the nature, onset/etiology of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether he has hearing loss.  If current hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not that any hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

4.  Then readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


